Citation Nr: 1436767	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back disability with nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008 the Veteran testified at a hearing before an RO Decision Review Officer.  A transcript of that hearing is of record.

In September 2011 and March 2014, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it finds that additional development is required prior to adjudication of the Veteran's claim.

In September 2011, pursuant to the Board's remand instructions, the Veteran was asked to indicate whether he was in receipt of Social Security Administration (SSA) disability benefits.  Although he failed to respond at that time, VA treatment records associated with the claims file in 2014 document the Veteran's report to a care provider that he receives Social Security disability income for a back disability in   a specific monetary amount.  As any outstanding SSA records may contain information relevant to the Veteran's claim, they should be requested on remand.

Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since April 2014 from the Baltimore VA Medical Center and associate them with the claims file.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  Request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If    the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



